Title: From Thomas Jefferson to George Hammond, 3 January 1794
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia Jan. 3. 1794.

The bearer hereof, Mr. Louis Osmond, desires me to [convey?] to you the circumstances known to me relative to his emigration to America. Mr. Osmond, about three years ago, arrived in America from France, and brought me letters of recommendation from [several?] persons of rank and character there informing me that his fa[mily?] having from some circumstances lost their fortune there, [he had?] determined to come and settle in America, and ende[avor to] get into some business by which he might live. He [appearing?] to be under age at that time, some others as well as my[self in]terested ourselves and got him placed with […] public. After doing business for some time, in that […], [he] went into mercantile business and so continues. I […] of the particular  time when he executed the formal […] himself an American citizen; but he certainly […] with that intention. Having observed him to be [of extraordi]nary activity, diligence, and cleverness in whatever […] to, it is with pleasure I perform this homage to [honor?] and to truth, and shall be sincerely happy if you think [this] information from me may authorize any act on your part which may prevent the wreck of his infant fortunes, which he seems to apprehend. I have the honor to be with great respect Sir Your most obedt & most humble servt.

Th: Jefferson

